DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner acknowledges the response filed May 4, 2021.  In the response applicant has cancelled previous claims 1-34 and added claims 35-55, it is noted that the previous claims 1-35 were subject to a restriction requirement (10/19/20) and that the Office Action filed 2/4/21 examined the claims as set forth in the invention of claims 1-24; claims 25-34 were deemed separable and distinct and consequently withdrawn from consideration.  It appears that newly submitted claims 45-55 correlate to the invention set forth in the withdrawn claims. However, upon further consideration claims 45-55 are withdrawn from the non-elected group II/III, and added to the elected group I and will be further examined on the merits.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/19/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39, 41 and 45-52 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 1 of all depended claims, “An apparatus” should be replaced with --The apparatus”--.
Claim 38 recites the limitation "said tooth" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 41: the claim language is confusing since it is not clear whether “adjustable toothed combs” in line 6 is the same toothed combs as in line 4 from the bottom of claim 35 from which claim 41 depends or is an additional one. 
Claim 45 is indefinite because it is not clear what the word “generally” in line 5 from the bottom is intended to encompass. This terminology is repeated throughout the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-39 and 53-54 are finally rejected under 35 U.S.C. 103 as being unpatentable over Standing (3,933,086) in view of GB 2811922, hereinafter, GB’922.
Standing discloses in Figs. 1, an apparatus 10 for comminution of dried plants (intended use) comprising: a housing 12 an upper inlet, a bottom outlet; a first pair of 
3Ser. No. 16/318,702 Standing does not disclose a plurality of adjustable toothed combs having respective comb teeth that comb the circumferential radial grooves of its respective associated driven comminuting roller. 
GB’922 teaches the concept of providing a roller mill with adjustable combs (knife 12 with teeth 13, see the Abstract) that comb the circumferential radial grooves of the projections 9 on the driven comminuting roller and guide plate and inclined guide plates 16 and 17. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Standing with combs as taught by GB’922 in order in order to remove the material from the roller surfaces. With respect to the dimension of the ribs/cam and grooves (note at least.
Claims 40-43 and 45-52 are finally rejected under 35 U.S.C. 103 as being unpatentable over Standing in view of GB’922 as applied to claims 15-19 and 22-23 and further in view of Brown et al (3,129,897).
Modified device of Standing has most of the elements of these claims but for the guide plate assembly having a triangular layout.
Brown et al is cited to show desirability, in the relevant art, to have an adjustable guide plate assembly 6 having a triangular layout. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the guide plate in the modified device of Standing in a shape of triangle as taught by Brown et al in order to extend over the full length of the rolls.
Claim 44 finally rejected under 35 U.S.C. 103 as being unpatentable over Standing in view of GB’922 as applied to claims 15-19 and 22-23 and further in view of Futa (US 2009/0014749).
Futa teaches that it is conventional to provide a crusher/mill with an aspiration unit/dust collector [0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Futa provide the modified device of Standing in with a dust collector in order to remove dusts.
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 35-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument starting on page 19 regarding the 103 rejection, stating that “Standing discloses (Figs. 1-3) an apparatus for separation of sticky fruit. This apparatus has an object of not damaging, injuring, nor cutting the individual pieces …….. These produce an elastic surface imparting shearing forces to separate clumped fruit such as raisins, and thus, these are unsuited for, and incapable of, cutting. Moreover, Standing has a minimum gap between rolls (34, 36) that is wide (see Col.1, lines 66-68), about 10mm for raisins, entirely unsuitable and ineffective for a grinding operation”, the examiner would like to point out that Standing clearly discloses in Fig. 2 for example, the starting material 24 that has been reduced in size/comminuted to material 25.
Additionally, Futa reference is only used to teach that it is conventional to provide a crusher/mill with an aspiration unit/dust collector in order to remove dusts.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725